Citation Nr: 0521550	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

4.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right upper extremity.

7.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left upper extremity.

REPRESENTATION

Appellant represented by:	Louis Dene, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Army active service from May 1967 to April 
1969, including in Vietnam from April 1968 to April 1969.  
Parenthetically, although he was a member of the Reserves 
from April 1969 to May 1973 and a National Guard member from 
March 1974 to March 1976, the relevant contentions appear 
limited to the active service period in question.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which denied service 
connection for diabetes mellitus (including diabetic 
retinopathy) and peripheral neuropathy affecting all 
extremities, including claimed as due to herbicide exposure.  
Appellant subsequently appealed a January 2003 rating 
decision, which granted service connection and assigned a 20 
percent evaluation for diabetes mellitus based on presumptive 
herbicide exposure; and granted service connection based on 
presumptive herbicide exposure and assigned 10 percent 
evaluations each for hypertension and diabetic neuropathy of 
each extremity.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  Thus, the Board has reframed the 
diabetes, diabetic neuropathy, and hypertension ratings 
appellate issues in light of the aforestated legal 
distinction in Fenderson.  

A November 2003 RO hearing was held.  Although appellant 
expressed timely disagreement with said January 2003 rating 
decision's denial of a total rating based on individual 
unemployability, a December 2003 rating decision subsequently 
granted a total rating based on individual unemployability, 
thereby rendering that issue moot. In April 2005, a hearing 
was held by the undersigned Board Member in Washington, D.C.  
Although it appears that appellant may have expressed an 
intention to request entitlement to an earlier effective date 
for a grant of a total rating based on individual 
unemployability, inasmuch as it has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The Board will render a decision herein on the diabetic 
retinopathy service connection issue.  The remaining 
appellate issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

It has not been shown, by competent, credible evidence, that 
appellant has diabetic retinopathy.  


CONCLUSION OF LAW

Appellant does not have diabetic retinopathy that was either 
incurred in or aggravated by service, may be presumed to have 
been so incurred, or was related to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed on the diabetic retinopathy service connection 
appellate issue in question.  Generally, as set out in the 
VCAA, the duty to assist is not an absolute, unlimited duty, 
but rather, depends on ensuring that all reasonable efforts 
have diligently been rendered in pursuit of any relevant, 
identifiable evidence.  With respect to the service 
connection issue, a comprehensive medical history, detailed 
clinical findings, and other relevant evidence are documented 
in the claims folders.  A number of VA ophthalmologic 
examinations were conducted, including in November 2002 and 
February 2004, and relevant private treatment records have 
also been associated with the claims folders.  Said clinical 
records and examinations provide relevant symptoms and 
findings regarding whether any diabetic retinopathy is 
currently manifested.  

It is apparent to the Board that with respect to the diabetic 
retinopathy service connection appellate issue in question, 
the appellant was advised regarding the necessity of 
competent evidence that would indicate this disability is 
manifested.  See, in particular, the January 2003 and April 
2004 Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and the reasons for 
denial of said claim.  Additionally, appellant had an 
opportunity to submit medical records and other documents and 
testify at RO and Board hearings.  Additional private 
clinical evidence was submitted at that Board hearing with 
waiver of RO jurisdiction.  It does not appear that appellant 
or his attorney has informed the VA of the existence of any 
available, additional, specific competent evidence that might 
prove to be material concerning said appellate issue in 
question.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
a pre-adjudication VCAA notice was not issued prior to the 
initial rating decision on appellant's service connection 
claim in question.  Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  In any event, a 
January 2004 VCAA letter was issued after the initial 
unfavorable agency of original jurisdiction decision on his 
service-connection claim at issue, which specifically advised 
the appellant as to which party could or should obtain which 
evidence (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002)).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied insofar as the 
diabetic retinopathy service connection issue is concerned.

In deciding the service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and diabetes mellitus (including 
diabetic retinopathy) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Appellant's service records document service in Vietnam from 
April 1968 to April 1969.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

In pertinent part, if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied:  Type 2 diabetes,....  38 C.F.R. § 3.309(e).  In 
pertinent part, the diseases listed at § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service....  38 C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

It is reiterated that service connection is in effect for 
diabetes based on herbicide presumption.  However, an issue 
for resolution is whether appellant in fact has diabetic 
retinopathy as a separate disability or complication that may 
be granted service connection.  In the event appellant were 
to show by competent, credible evidence that he has diabetic 
retinopathy, it would appear that service connection for 
diabetes would encompass such complication.  Appellant 
alleges and has testified that he has diabetic retinopathy.  
However, as a lay person, he is not competent to offer 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991).  

The appellant's service medical records, including an April 
1969 service discharge examination, did not include any 
complaints, findings, or diagnoses pertaining to diabetic 
retinopathy.  The post-service clinical evidence indicates 
that on March 1997 VA examination, many years after service, 
a history of diabetic retinopathy with right retinal 
hemorrhages and treatment in the past was reported.  
Clinically, a fundoscopic examination of the eyes did not 
reveal any abnormality.  A history of diabetic retinopathy 
was diagnosed.  

Private clinical records revealed that in December 1992, left 
eye vasculopathy and diabetic retinopathy were reported.  In 
August 2001, a history was provided that an ophthalmologist, 
Dr. "C.", had detected microaneurysms, and "very little" 
diabetic retinopathy.  In June 1995, it was reported by 
history that camera photographs of the fundi had revealed 
exudates and some leaking of blood vessels, but no real 
neurovascularization.  Clinically, however, the fundi did not 
reveal any abnormality.  

On January 2002 VA examination, the eyes were unremarkable.  
A history of significant diabetic retinopathy and some 
hemorrhage in the right eye secondary to diabetes was noted.  
A history of diabetic retinopathy was diagnosed.  
Significantly, on November 2002 VA ophthalmologic 
examination, fundoscopic evaluation of the eyes was 
unremarkable and the pertinent diagnosis was no diabetic 
retinopathy.  

A January 2003 private clinical record noted a history of 
mild diabetic retinopathy.  The actual clinical findings did 
not include any retinal pathology/abnormality.  

In a February 2003 written statement, Dr. "C." reported 
that appellant had no diabetic damage involving the eyes 
other than cataracts.

Private clinical records reveal that in May, June, and July 
2003, diagnoses included diabetic retinopathy.  However, the 
actual clinical findings did not include any retinal 
pathology/abnormality.

On February 2004 VA ophthalmologic examination, a slit lamp 
examination revealed no neovascularization or "obvious" 
background diabetic retinopathy.  Diagnoses did not include 
diabetic retinopathy.  

In short, there is no credible, competent evidence indicating 
that appellant in fact has diabetic retinopathy.  Although 
certain private clinical records recorded a history or 
diagnosis of diabetic retinopathy, none of the actual private 
and VA clinical records included findings that confirm any 
currently manifested diabetic retinopathy.  In fact, the most 
recent VA ophthalmologic examination included clinical 
findings that showed no diabetic retinopathy was present.  As 
the Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  The Court, in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), held that, referring to the veteran in 
that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of credible, competent evidence showing 
that appellant has diabetic retinopathy, there is no diabetic 
retinopathy entity to service connect.  Thus, the claim for 
service connection for diabetic retinopathy under any 
applicable legal theory is denied.  Since the preponderance 
of the evidence is against allowance of the appellate issue, 
the benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  


ORDER

Service connection for diabetic retinopathy is denied.  To 
this extent, the appeal is disallowed.


REMAND

With respect to the remaining appellate issues herein being 
remanded, it does not appear that the RO has expressly 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); and 38 C.F.R. § 3.159 (2004).  Due 
to this procedural due process concern, a remand is 
necessary.  

Additionally, although appellant was last afforded a VA 
examination in February 2004 with respect to the remaining 
appellate issues, it does not appear that that VA 
examination, a genitourinary examination, adequately 
evaluated the nature and severity of the diabetes, 
hypertension, and diabetic neuropathy.  

Accordingly, the remaining appellate issues are REMANDED to 
the RO for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the claims 
at issue (entitlement to an initial 
evaluation in excess of 20 percent 
for diabetes mellitus and initial 
evaluations in excess of 10 percent 
each for hypertension, diabetic 
neuropathy of the right lower 
extremity, diabetic neuropathy of 
the left lower extremity, diabetic 
neuropathy of the right upper 
extremity, and diabetic neuropathy 
of the left upper extremity), 
including which evidence is to be 
provided by the appellant, and which 
by VA.  See Quartuccio, supra.; and 
the VCAA.  He should be specifically 
instructed to provide all evidence 
that he has in his possession as to 
these issues.

2.  With respect to the issues of 
entitlement to an initial evaluation 
in excess of 20 percent for diabetes 
mellitus and initial evaluations in 
excess of 10 percent each for 
hypertension, diabetic neuropathy of 
the right lower extremity, diabetic 
neuropathy of the left lower 
extremity, diabetic neuropathy of 
the right upper extremity, and 
diabetic neuropathy of the left 
upper extremity, the RO should 
arrange appropriate VA examinations.  
All indicated tests and studies 
should be performed.  

The examiners should be made aware 
of the applicable diagnostic 
criteria for rating said 
disabilities at issue and 
specifically report clinical 
findings that address those rating 
criteria.

The examiners should review the 
entire claims folders and describe 
all symptoms reasonably attributable 
to the service-connected diabetes 
mellitus, hypertension, and diabetic 
neuropathy of all the extremities in 
adequate detail.  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
disabilities at issue should be 
described in adequate detail.

3.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to an 
initial evaluation in excess of 20 
percent for diabetes mellitus and 
initial evaluations in excess of 10 
percent each for hypertension, 
diabetic neuropathy of the right 
lower extremity, diabetic neuropathy 
of the left lower extremity, 
diabetic neuropathy of the right 
upper extremity, and diabetic 
neuropathy of the left upper 
extremity, under all appropriate 
statutory and regulatory provisions.

When this development has been completed, and if the benefits 
sought are not granted, the RO should issue a supplemental 
statement of the case in accordance with applicable 
procedures.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


